SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 OR ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-34801 Peoples Federal Bancshares, Inc. (Exact name of registrant as specified in its charter) Maryland 27-2814821 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 435 Market Street, Brighton, Massachusetts (Address of Principal Executive Offices) Zip Code (617) 254-0707 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YESxNO¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNO¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES¨NOx 7,141,500 shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding as of August 5, 2011. Peoples Federal Bancshares, Inc. FORM 10-Q Index Page Part I.Financial Information Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of June 30, 2011 (unaudited) and September 30, 2010 1 Consolidated Statements of Income for the Three Months Ended and Nine Months Ended June 30, 2011 and 2010 (unaudited) 2 Consolidated Statements of Changes in Equity for the Nine Months Ended June 30, 2011and 2010 (unaudited) 3 Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2011 and 2010 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29 Part II.Other Information Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. [Reserved] 30 Item 5. Other Information 30 Item 6. Exhibits 30 Signature Page 31 Part I.Financial Information Item 1. Consolidated Financial Statements PEOPLES FEDERAL BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS June30, 2011 September30, 2010 (Unaudited) (In thousands, except share data) ASSETS Cash and due from banks $ $ Interest-bearing demand deposits with other banks and money market mutual funds Federal funds sold Federal Home Loan Bank - overnight deposit Total cash and cash equivalents Investments in available-for-sale securities (at fair value) Investments in held-to-maturity securities (at cost) Federal Home Loan Bank stock (at cost) Loans, net of allowance for loan losses of $3,376 as of June 30, 2011 (unaudited) and $3,203 as of September 30, 2010 Loans held-for-sale Other real estate owned Premises and equipment Accrued interest receivable Cash surrender value of life insurance policies Deferred income tax asset, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank advances Other liabilities Total liabilities Stockholders’ Equity: Preferred stock, $.01 par value, 50,000,000 shares authorized, none issued Common stock, $.01 par value, 100,000,000 shares authorized, 7,141,500 shares issued and outstanding 71 71 Additional paid-in-capital Retained earnings Accumulated other comprehensive income 68 65 Unearned ESOP shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Index PEOPLES FEDERAL BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Three Months Ended June 30, Nine Months Ended June 30, (Unaudited) (In thousands, except share data) Interest and dividend income: Interest and fees on loans $ Interest on debt securities: Taxable 93 30 Other interest 25 36 99 71 Dividends on Federal Home Loan Bank stock 4 7 Total interest and dividend income Interest expense: Interest on deposits Interest on Federal Home Loan Bank advances Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Noninterest income: Customer service fees Loan servicing fees 25 24 77 75 Net gain on sales of mortgage loans 13 91 Net gain on sales of available-for-sale securities Income on cash surrender value of life insurance Other income 46 5 64 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy expense Equipment expense Professional fees Advertising expense 83 35 Data processing expense Deposit insurance expense 96 Other expense Total noninterest expense Income before income taxes Income tax expense Net income $ Earnings per common share: Basic $ N/A $ N/A Diluted $ N/A $ N/A The accompanying notes are an integral part of these consolidated financial statements. 2 Index PEOPLES FEDERAL BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the Nine Months Ended June 30, 2011 and 2010 (Unaudited) (In thousands) Common Stock Additional Paid-in Capital Retained Earnings Unearned ESOP Shares Accumulated Other Comprehensive Income Total Balance, September 30, 2009 $ Comprehensive income: Net income Net change in unrealized holding gain on available-for-sale securities, net of tax effect ) Comprehensive income Balance, June 30, 2010 $ $
